           Case 5:18-cr-00171-JFL Document 77-1 Filed 11/16/20 Page 1 of 8




          a\\Eq       l-q,tsoS,

             T- c\rr\ \n$**tt\ <onocs,tt0\t0h. $\ dWgf$mf
 i!
 il
 iili
        Sqso.,\rr vtocdiot$ , T.\o.r,s d*rnsfjd , u\Bnqy *itn
 ii
 ii     \\e!e So*\ % \\"-- qs$\$'tdnoO c)"cqqe.s s\e.
 l!
 i1
 i!
        vQqS 6"*r.,r\ }F--SS q\-, T\€- dnorsges \$4. \s,ff
JI
iiil    F.rq- \slo &-ussdet mnd, tu ou csi\r'rro dtgrcv
 It
ti       I ormr s{,\\       .

           ars$,, E. ,oo**& \-,\*,1 fro qeo\ot\k- fr -\he-
:l
lt!i
tit!
ii
l,
          $\c,\rtcr qm& $ns V*tlf". S- \ope--+ts-*\Ptls\b-
li
i!
il
         s.n\crr\ <cllvo \t\orce.* pqST \rcsS Accr\ \qrrq--                  e\
liil
itli
t!
li
                                                                         *S\
it
it
!l
tl
i!
II
it
ti
il

         a$nA. ..rQso}cssrsl& +cg[r.lc,tl6'              t
tl
ll

ii
                                                              &iA es$ch\e-
t!

ii}I
il
        cl.\re$    .ps,,erhclc-   *\cq sssq\\ \ss suF&ne"{               TSbTn
ii
it
ii
iiil
ilii
ltIi
li
II
ii




                                  +\
        c^$\h T- vo\       rr.sru$qga
        -\o ue.s.1 s11psr\ dqs\ osr{ 8\q,\-.$\qcs- }' u\\
        +3eve-(\ "rrrcr&qtS;s..\, \tr-\ \ do B*' *Oss$tr6 tsS
        jrc A#.tce-\q\ c)$^A \e.r$ r,a\u\e- \.lR- .S\<- \S
        'sxr+:\ \\cse-\g.c".o \Sqfuts$$e cl*Nex> $$cfr-
         sKe--M\t
            }. PR\+\ ;bN\asc\cs- <"*,&\\q\c,* , t" +$sc^mK-\o\
         5"s' gor.xs &.ssp-               g.rn .-.-sN[
                                                       $pirc^-sAfi]O

                                                                                  !Jfur1ftl{]*i?t
    Case 5:18-cr-00171-JFL Document 77-1 Filed 11/16/20 Page 2 of 8




                                                          St I   {e ,   ,ld ,{c

            3.*uu

    ;J*rr,^* /r'rr.ntoru         "Auo Ar*ru /tL,




,ffi-                       *",;n***E*fu-k

                            *d*r*.q*< ,*.fr

                           (**-&u-**             d*-{C;Sz***""
             Case 5:18-cr-00171-JFL Document 77-1 Filed 11/16/20 Page 3 of 8




Amy Hargraves
15 Meadow Wood Drive
North Stonington,   CT   06359
July 15th, 2020


US Federal Court
The Honorable Joseph F. Leeson Jr
504 Hamilton Street #3401
Allentown,   PA 18108



Dear US Federal Court:

I am writing this letter on behalf of my friend Sarah Norton. Under the circumstances it is hard to compose
my thoughts, but I hope to do my best in describing the Sarah I have known for nearly half of my life.

Sarah and I became friends in 2000 and eventually we shared an apartment for two years with her daughter
Nadeya. Sarah was trustworthy, responsible and had the best sense of humor. ln general, we had a lot in
common. We both enjoyed playing games, music, our friends and cooking. ln fact, Sarah made homemade
dinners almost every night, so I learned to cook some amazing food. Being a young mom, there were some
struggles but Sarah was hard working and determined and Nadeya was loved and well cared for. As a friend
Sarah was loyal, caring, well liked and a blast to be around. She never hesitated to help or defend her friends;
she was honest when giving advice and really inspired me to be stronger person and friend.


Since then we have remained close friends. Our families have shared celebrations, game nights and many
other memories. Undoubtedly, Sarah is the core of her family. She malntains the house, handles the
disciplinary aspects of parenting as well as financially proving for them, many times without help' Sarah has
done a wonderful job raising her children. Nadeya is now a young woman. Like her mother, she is hard
working, athletic, and independent. Her son Nasjim has definitely proven Sarah's patience. He was a colic
baby, dislikes school and can be stubborn. However, he is the biggest momma's boy, with a protective and
caring attitude towards his family. The youngest Nyree, is energetic and has Sarah's outgoing personality. All
of her kids will no longer have their mom to do all the things that go unnoticed. More importantly, they will
now have to experience graduations, marriages and other pivotal moments without her.

Time will pass and I will always question how we got to this point. I will never understand what would make
someone do something so out of character. lt will be one of my biggest regrets that I did not to a better job
as a friend voicing my concerns about the severity of the case and encouraging her to accept the plea deal.


I would like to thank the court for taking the time   to read my letter. I understand the seriousness of the
offense, but hope that you may consider a lesser sentence appropriate in this situation.

Sincerely,

Amy Hargraves
                      Case 5:18-cr-00171-JFL Document 77-1 Filed 11/16/20 Page 4 of 8

Sarah Johnson                                                                          Phone (860)514-1552
32L Boston Post Road                                                      e-mail sjohnson7998@yahoo.com
East Lyme, Cf 06333


June 19, 2020


US Federal Court
The Honorable Joseph F. Leeson, Jr.
504 Hamilton Street #3401
Allentown, PA 18101

Dear Judge Leeson,

        Sarah Norton has been one of my best friends since were 13 years old (27 years). I don't know how we got to
where we're at now, but here we are. I do not understand how, or why, this happened and certainly don't condone it,
but ican tell you that Sarah truly is a good person. I love her like a sister. She was clearly in a deep, dark place. I have
never known her to act out in such a way.

        The purpose of this letter is to tellyou a little bit about Sarah aside from allof the negative things you have
heard about her. Sarah is a loving, caring, nurturing woman as well as an amazing mom and friend. She had her first
child, Nadeya, when she was L6 years old. As soon as she was old enough, she moved out of her mom's house and into
her own apartment. When friends needed a place to stay, Sarah's door was always open. When her relationship with
Nadeya's father fell through, she was left to raise her on her own, which she did a fine job doing. Nadeya, who has no
kids of her own, will be 24 this year and is now raising her two brothers; Nasjim and Nyree. All of Sarah's kids are
loving, kind and funny. The apple doesn't fall far.

        Sarah has always been a hard worker and has been gainfully employed since she was old enough to work. When
she didn't have a car, she would take the bus to get to work, or even walk to work if she wasn't in a position to pay for
the bus fare. She did what she had to do and worked any job that could help make ends meet, such as waitressing and
housekeeping. Her last employer promoted her to Head Housekeeper as her work ethics and abilities stood out as
impressive. She has a great sense of humor. We spend most of our time together laughing. When we were young, she
used to make up funny songs that we still sing and laugh about until this day. She was an excellent basketball player and
played for her school team. She often took on the guys at the local park and she put up quite the competition. l'm
certain her older brother, Justin, had something to do with that. Sarah is a great cook and cook's meals every day for
her family. Her baked macaroni, fried chicken and deviled eggs with bacon never failto impress. ln her spare time, she
likes to hang around the house with her kids or read a good book.

         You Honor, Sarah made a mistake. People who make these types of mistakes need help; not lengthy prison
sentences. lunderstand thatthe minimum sentence-forthese charges is 10years. ln 10years, allof Sarah's children
will be adults. Some of them may have children of their own. A decade is a long time. I hope that you will agree that
the minimum sentence is the fairest sentence in this case.

        I sincerely   thank you for taking the time to read this letter




Sarah Johnson
Nledullary Sponge Kidney
                                                                                5 of 8printfriendly. corn/plg/vl
                                                                         hltps ;i/rvrvw.
                    Case 5:18-cr-00171-JFL Document 77-1 Filed 11/16/20 Page




          Medullary Sponge Kidney
              rarediseases.org/rare-diseases/medullary-sponge-kidney/




           Synonyms of Medullary Sponge Kidney
                . Cacchi-Ricci Disease
                o Cystic Dilatation of Renal Collecting Tubes
                . Precalyceal Canalicular Ectasia
                . Sponge Kidney
                . Tubular Ectasia
           General Discussion

           Medullary Sponge Kidney is a rare disorder characterized b1, the formation of cystic
           malformations in the collecting ducts and the tubular structures within the kidneys
           (tubules) that collect nrine. One or both kidne-ys may be affected. The initial slnnptoms of
           this disorder ma)/ include blood in the urine (hernaturia), calcium stone formation in the
           kidneys (nephroiithiasis) or infection. The exact cause of Meduliarl' Sponge Kidney is not
           knor,r'n.

           Signs & Symptoms

           The first sl.rnptoms of Medullary Sponge Kidney tlpicalll' blood in the urine, stone
           formation or signs of a urinary inf-ection such as excessive urination (poly, rria) and/or
           burning and pain nhile urinating. In some affected individuals, calcium stones may form in
           the kidnel,s (nephrolithiasis). These stones can cause lon'back pain in the area of the
           kidneys (renal colic) and pain in the lou'er back and lolr,er abdomen. A prominent feature of
           Medullary Sponge Kidnef is the elcretion of srnail stones r,r'ith the ttrinary flou'. The passage
           of these stones can be profoundly painftll. In a small number of cases, repeated ttrinart'
           inf'ections and damage to the kidnel's ma)' occur if stones become sutficientll'large enough
           to block the flor,r, of urine to the bladder (renal obstruction).

           The most common complication of Medr-rllar.v Sponge Kidney involves the loss of the
           kidneys' capacitl'to concentrate rvaste products in the urine (filtration). This is due to the
           abnormal widening (dilatation) of the collecting tubes deep u'ithin the kidnel's. Impaired
           filtration by the kidne,vs can resttlt in the excessive accumulation of acidic rvaste products in
           the blood and bodv fluids (rnetabolic acidosis). Rare complications of Medullary Sponge


                                                                                                      9)-6t2O?0
Medullary Sponge Kidney
                  Case    5:18-cr-00171-JFL Document 77-1 Filed 11/16/20 Page
                                                                           https 6  of 8
                                                                                 ://www.printfriendly.   comiplg/vt



          Kidney may include severe damage to the kidneys (i.e., renal tubular acidosis) and kidney
          failure (i.e., end-stage renal disease).

          Causes

          The exact cause of Medullary Sponge Kidney is not known and most cases occur
          sporadically for no apparent reason. Some cases are thought to run in families (familial)
          and may be inherited as an autosomal dominant genetic trait. However, this inheritance
          pattern has not been proven. Some studies have suggested there may be a a possible
          relationship between overactivity of the parathyroid gland (Hyperparathyroidism) and
          Medullary Sponge Kidney.

          Affected Populations
          Medullary Sponge Kidney is a rare disorder that affects slightly more women than men. It is
          thought to occur in r in 1,ooo to S,ooo people in the United States. Although the syrnptoms
          of Medullary Sponge Kidney may begin at any age, they usually develop during adolescence
          or in adults between the ages of 3o and 5o years. Approximately 13 percent of all people
          who develop kidney stones are eventually diagnosed with Medullary Sponge Kidney.
          Medullary Sponge Kidney may also develop in people with Beckwith-Wiedemann
          Syndrome. (For more information on Beckr,vith-Wiedemann Syndrome, see the related
          disorders section of this report.)

          Related Disorders

          Related Disorders Spnptoms of the following disorders can be similar to those of Medullary
          Sponge Kidney. Comparisons ma,v be useful for a differential diagnosis:

          Medullary Sponge Kidney is associated u'ith several developmental and genetic disorders
          including the following conditions. Comparisons may be useful for a differential diagnosis.

          Medullary Cystic Kidney is a rare inherited kidney disease (nephropathy) characterized by
          excessive amounts of urea and other lvaste products in the urine (uremia). Impairment of
          kidney function occurs due to the development of numerous cysts deep within the kidneys
          (medulla). In most cases, the first symptoms of this disorder appear during childhood oi
          adolescence (Familial Juvenile Nephronophthisis). People with Medullary Cystic Kidney
          Disease typically pass large volumes of urine (polyuria) that contain abnormally high levels
          of salt (sodium-wasting). Other symptoms may include excessive thirst (polydipsia), general
          weakness, lack of normal color in the face (pallor), and the inability to control bladder
          function (incontinence), especially during the night. (For more information on this
          disorder, choose "Medullary Cystic" as your search term in the Rare Disease Database.)

           Polycystic Kidnel, Disease is an inherited disorder characterized by the presence of cysts in
           both kidneys (bilateral renal disease). Progressive enlargement of these cysts causes the loss


2 of 8                                                                                               9126t2020,3:!
Medullary Sponge Kidney   Case 5:18-cr-00171-JFL Document 77-1 Filed 11/16/20httpsPage
                                                                                   //www.7printfriendly.
                                                                                         : of 8          com/p/g/vEA   Mxs




           of normal kidney function and an abnormal increase in the vascular blood pressure around
           the kidneys (renal hypertension). There are infantile and adult forms of Polycystic Kidney
           Disease. Symptoms may include abdominal enlargement, back pain, weight loss, and/or
           unusually low levels of fluid in the body (dehydration). Some people with this disorder may
           also have liver problems and abnormal enlargement of the spleen (splenomegaly). (For
           more information on this disorder, choose "Polycystic Kidney" as your search term in the
           Rare Disease Database.)

           Beckwith-Wiedemann Syndrome is a rare congenital disorder characterized by an
           abnormally enlarged tongue (macroglossia), an opening in the abdominal wall through
           which the organs of the abdomen may protrude (omphalocele), excessive size and height
           (macrosomia), and unusual ear creases. Although some children with this disorder have few
           or no syrnptoms, a variety of sl,rnptoms are possible. Other symptoms may include
           abnormally low blood sugar (hypoglycemia), mental retardation, an abnormal increase in
           the number of red blood cells (polyclthemia), and an unusually small head (microcephaly).
           Some children with Beckwith-Wiedemann Syndrome may develop Medullary Sponge
           Kidneys and/or malignant tumors of the kidneys. (For more information on this disorder,
           choose "Beckwith-Wiedemann" as your search term in the Rare Disease Database.)

           Caroli Disease is a rare inherited disorder characterized by abnormal widening (dilatation)
           of the ducts that carry bile from the liver (intrahepatic bile ducts). According to the medical
           literature, there are two forms of Caroli Disease. In most cases of the isolated or simple
           form of Caroli Disease, affected individuals experience recurrent episodes of inflammation
           of the bile ducts (cholangitis) and unusual accumulation of pus (abscesses) on the liver. A
           second form of Caroli Disease is associated with abnormal formation of bands of fibrous
           tissue in the portal area of the liver (congenital hepatic fibrosis). This form of Caroli Disease
           is also often associated with high blood pressure of the portal vein (portal hypertension),
           polycystic kidney disease, and, in severe cases, liver failure. Caroli Disease is thought to be
           inherited as either an autosomal dominant or recessive genetic trait. (For more information
           on this disorder, choose "Caroli Disease" as your search in the Rare Disease Database.)

           Ehlers-Danlos slmdrome (EDS) is a group of hereditary connective tissue disorders
           characterized by defects of the major structural protein in the body (collagen). Collagen, a
           tough, fibrous protein, plays an essential role in holding together, strengthening, and
           providing elasticity to bodily cells and tissues. Due to defects of collagen, primary EDS
           symptoms and findings include abnormally flexible, loose joints (articular hypermobility)
           that may easily become dislocated; unusually loose, thin, stretchy (elastic) skin; and
           excessive fragility of the skin, blood vessels, and other bodily tissues and membranes. (For
           more information on this disorder, choose "Ehlers-Danlos Syndrome" as your search term
           in the Rare Disease Database.)

           Marfan s),ndrome is an inherited disorder that affects the connective tissue of the heart and


3 of 8                                                                                                  912612020,3:55 PM
Medullary Sponge Kidney
                  Case 5:18-cr-00171-JFL Document 77-1 Filed 11/16/20 Page    ://www.printfriendly.
                                                                        https 8  of 8                        c   oml p / gl vE   t


           blood vessels (cardiovascular system). The musculoskeletal system (ligaments and muscles)
           and ocular system (eyes) are also affected. Major svmptoms also include unusual height,
           large hands and feet, and involvement of the lungs. (For more information on this disorder
           choose "Marfan Syndrome" as 1,oltr search term in the Rare Disease Database.)

           Standard Therapies

           The diagnosis of Medullary Sponge Kidney Disease may be confirmed by a thorough clinical
           evaluation and specialized X-ray studies (i.e., intravenous urography) that reveal the
           presence of abnormal widening (dilatation) or stretching of collecting ducts, cyst formations
           or kidney stones. CT scan (computerized tomography) is another imaging studythat is
           effective in revealing calcifications that may later form kidney stones. In some affected
           indi.viduals, urinary filtration rates (glomerular) may be measured and found to be reduced.

           The kidney stones associated with Medullary Sponge Kidney are composed of calcium
           oxalate, calcium phosphate, and other calcium salts (urolithiasis). If normal levels of
           calcium are excreted, affected individuals may be given oral phosphate therapy. Individuals
           with Medullary Sponge Kidney should take sufficient fluids in order to excrete about z liters
           of urine each day. Those people with Medullary Sponge Kidneywho have too much calcium
           in their urine (hypercalciuria) may benefit from long-term therapy with thiazide diuretics as
           well as a high fluid intake.

           In some people with Medullary Sponge Kidney, a low calcium diet may help t. prevent the
           formation of kidney stones and thereby reduce the complications of urinary obstruction.
           Patients should be evaluated at least on a yearly basis, including routine urinalysis and
           urine cultures. Many patients with Medullary Sponge Kidney have recurrent urinary tract
           infections and may require antibiotic drugs to help prevent future infections (prophylaxis)

           Stones in the collecting system ma1, be treated with electromagnetic shock \\,aves
           (extracorporeal shock wave lithotripsy [ESWL]). During this procedure, the patient is
           placed in a large tub of r,r,ater and shock \vaves (high energy) are delir.,ered by a special
           machine (ellipsoid reflector) directly to the area of the kidne.v stones. The stones are broken
           into small pieces and excreted u'ith the urine. It has not been determined if ESWL is
           beneficial in treating stones in the kidne,v tubules.

           Genetic counseling may be of benefit for people with Medullary'Sponge Kidney if the
           disease appears in other family members. In rare cases of kidne-v failure, renal dialysis may
           be required. Other treatment is symptomatic and supportive.

           lnvestigational Therapies
           Information on current clinical triais is posted on the Internet at r,l.r,r.w'.clinicaitrials.gov. All
           studies receir.ing U.S. gor,ernment funding, and some supported by prilate industry, are



4of8                                                                                                       9i2612020.3
